Citation Nr: 1634144	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel Shaw, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1996 to June 2000 and from March 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Veterans Law Judge who conducted the hearing is currently unavailable to participate in a decision in the appeal.  In a February 2016 letter, the Veteran was notified of the situation and provided an opportunity to request another hearing before a different Veterans Law Judge.  In a May 2016 response, the Veteran declined another Board hearing.

This matter was previously before the Board in March 2014, November 2014, and May 2015.  Each time, the case was remanded for additional development.  The case has since been returned to the Board for appellate consideration.

In March 2016, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, in a May 2016 brief, the Veteran's attorney indicated that he was waiving consideration of this procedural right with the evidence received. 38 C.F.R. §§ 19.37, 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  



FINDING OF FACT

The Veteran has sleep apnea that is at least as likely as not caused by service-connected rhinitis and/or weight gain and medications taken for his service-connected back, shoulder, and knee disabilities.


CONCLUSION OF LAW

Extending the benefit of the doubt to the Veteran, his sleep apnea is proximately due to or the result of service-connected disabilities. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 



In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for sleep apnea.

Initially, the Board notes that the Veteran is service-connected for low back strain with L4-L5 herniation and radiculopathy; right rotator cuff strain with adhesive capsulitis and degenerative changes; chondromalacia patella of the bilateral knees; and chronic rhinitis.

An August 2006 private polysomnography report showed a significant number of respiratory events, both apnea and hypopneas, that occurred in all sleep positions.  There were no abnormalities noted in the electrocardiogram recordings.  There was no periodic limb movement of sleep recorded.  The findings indicated that the Veteran had obstructive sleep apnea syndrome with associated hypoxia.

In an August 2008 private medical opinion, Dr. S. M., a family practice physician, reviewed the Veteran's medical records and provided the following opinion: "[The Veteran] reports symptoms consistent with sleep apnea during time period while in military service and known data for sleep apnea makes likelihood of sleep apnea during military service very high."

In a December 2012 statement, the Veteran's mother-in-law stated that she heard the Veteran snoring extremely loudly from a bedroom across the hallway when he visited her home from December 2004.

In a January 2013 statement, the Veteran reported that he had gained 40 pounds from the time that he enlisted in 1996 until 2000.  He indicated that when he separated from the Navy in 2005, his neck measured 18.5 inches and that a neck size measuring over 17 inches is a risk factor for sleep apnea.  He also stated that there is a well-established link between rhinitis and sleep apnea, and that he was exposed to sand and dust during his final two deployments.

With his January 2013 statement, the Veteran submitted internet and medical journal articles that suggested a relationship between rhinitis and chronic respiratory diseases and sleep apnea.  In addition, he submitted an internet article regarding an increase in the number of VA disability claims for sleep apnea that noted that a major risk factor for developing sleep apnea is being overweight or obese.  The article also noted that environmental factors, including smoke or dust inhalation could predispose a veteran to sleep apnea.

In a January 2013 statement, a friend of the Veteran's indicated that he went camping with the Veteran in January or February 2004.  During that trip, he stated that he heard the Veteran snoring loudly and he could hear periods of time that it sounded like the Veteran had stopped breathing.  

In another January 2013 statement, the Veteran's wife reported that she first became aware of the Veteran's sleep apnea symptoms in August 2004 during a camping trip.  She stated that she could hear loud snoring coming from the Veteran's tent.  She reported that, after they married in December 2004, the Veteran's snoring was very loud and she was often awakened when his snoring started and stopped multiple times throughout the night.  

During a February 2013 hearing, the Veteran testified that he inhaled jet fumes, vehicle exhaust, blowing sand, and concrete dust during his multiple deployments.  He also stated that he gained over 40 pounds during service and he became mild to moderately obese before he separated from service.  He indicated that he was not treated for sleep apnea during service, but if he had been evaluated, he would have been diagnosed with sleep apnea at that time.  

In a February 2013 statement, the Veteran stated that it was clear that his symptoms began before he separated from service.  He stated, "Had I realized at that time that the snoring, focus struggles, fatigue, and headaches were symptoms of sleep apnea, and not simply a normal part of life in the military, I would certainly have requested an evaluation with a sleep specialist."  

In a January 2014 private medical opinion, Dr. T. S., a family medicine physician, noted that the Veteran suffered from chronic obstructive rhinosinusitis which could worsen his underlying obstructive sleep apnea.

During a May 2014 VA sleep apnea examination, the Veteran reported that he had chronic headaches during service that he attributed to stress.  He stated that he inhaled airplane fumes and truck exhaust during service.  He denied snoring before he enlisted, but that he began snoring during service in 1997.  He indicated that he had headaches and always felt exhausted at work despite sleeping for seven to eight hours per night.  He indicated that he had a possible seizure or apneic attack in 2006 and he was referred for a sleep study that showed he had sleep apnea.  The VA examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner noted that the Veteran separated from active service in 2003 and he was never treated by a physician for headaches or fatigue prior to his discharge.

In a April 2014 private medical opinion, Dr. T. S. opined that the Veteran's chronic rhinosinusitis and obstructive sleep apnea had a greater than 50 percent likelihood of having been aggravated by military service.

In a July 2014 VA addendum opinion, a VA examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected rhinitis.  The examiner noted that there was no documentation that indicated significant complications from allergic rhinitis.  Specifically, she stated that a review of the Veteran's VA treatment records did not show any prescription medications had been prescribed for allergic rhinitis and there were no recent abnormal ear, nose, and throat physical examination findings.  In fact, she noted that a November 2013 VA physical examination documented a normal ear, nose, and throat examination.  She also indicated that the Veteran was assigned a noncompensable disability evaluation for allergic rhinitis, which indicated that he had less than 50 percent obstruction bilaterally.

In a March 2015 statement, the Veteran's wife stated that she witnessed the Veteran's snoring in 2004, but that it may have started long before that because he lived alone.  She noted that he had daily headaches that were attributed to his rhinitis, and he experienced daytime fatigue throughout his service.  

In a November 2015 VA addendum opinion, a VA examiner noted that he reviewed the Veteran's claims file.  He found that the private medical opinions of record provided no rationale.  He also found that the articles submitted by the Veteran in support of his claim were not from reviewed professional publications.  The VA examiner provided the following alternate findings in his opinion:

A review of the medical literature yields a number of articles from reliable sources.  There is frequent mention of association (though not cause) between sleep disturbance and nasal congestion.  It is important, however, to distinguish between sleep disturbance and obstructive sleep apnea.  Nasal congestion and mouth breathing can apparently disturb sleep with or without sleep apnea.  Anyone who has tried to sleep with an upper respiratory infection has probably experienced this.  Theories are presented as to how nasal obstruction could aggravate sleep apnea, though there is no consensus as to such a mechanism.  Most authors suggest that treating the nasal congestion should improve the symptoms.  In the case of this [V]eteran, records do not support improvement of sleep apnea with treatment of rhinitis.  He did, however, improve with CPAP, a therapy which acts not on the nasal congestion but at the level of the pharynx and the hypopharynx.  This supports airway obstruction at that level as the cause of the [V]eteran's sleep apnea.

In addition, the VA examiner noted that the lay statements of record are of limited probative value because the Veteran met his wife after his last period of active duty.  The VA examiner also addressed the Veteran's claim that that his weight gain during service caused his sleep apnea.  The examiner stated that medical literature notes obesity as a risk factor, though difficult to quantify, for sleep apnea; however, records show that the Veteran transitioned to actual obesity following discharge.  

The November 2015 VA examiner noted that the Veteran's reported headaches, fatigue, and malaise were less likely as not early manifestations of sleep apnea because physical examinations performed while the Veteran was on active duty and his separation examination did not show complaints of headaches or sleep problems.  In addition, he noted that these symptoms are common and non-specific.  He stated, "To associate [these symptoms] with sleep apnea would be highly speculative and such an association does not reach the threshold of 'at least as likely as not.'"  He also opined that the Veteran's sleep apnea was less likely as not due to exposure to diesel exhaust, sand or dust, or other irritants or particulates.  He stated that the effect of inhaled irritants is normally temporary and improves after exposure stops.  He indicated that literature does not endorse inhalant exposure as a risk factor for sleep apnea.  

Finally, he opined that service-connected rhinitis was less likely as not the cause of or a significant aggravating factor for sleep apnea.  He stated that medical literature notes that sleep problems are more frequent in persons with rhinitis; however, not all sleep problems are sleep apnea, and it is medically incorrect to infer that an individual with difficulty breathing through the nose and difficulty sleeping necessarily, or even probably, has sleep apnea.  He stated that, while multiple theories have been put forth, there is no agreement as to how rhinitis would actually cause sleep apnea.  He further indicated that obstructive sleep apnea is normally a problem of the airway proximal to the mouth and nose.  He stated that, typically, the tongue and/or a prominent palate or pharyngeal soft tissue obstruct the airway at the level of the pharynx during sleep.  He also noted that aggravation by rhinitis is less clear; however, the literature appears to agree that treatment of rhinitis should improve sleep apnea.  He reported that the Veteran's records do not support such a result and, on the contrary, the intervention of a CPAP, which works at the level of pharyngeal obstruction, appears to afford the Veteran relief.  

In a February 2016 private medical opinion, Dr. T. S. noted that the Veteran had been diagnosed with chronic low back pain with corresponding radiculopathy, neck pain, right shoulder pain, knee pain, difficulty sleeping, and chronic rhinitis.  In 2006, the Veteran had reported that he was constantly tired during the daytime, and his wife informed him that he stopped breathing many times throughout the night while he was sleeping.  Thereafter, he saw a pulmonologist and had a sleep study in September 2006.  The physician reported that it was well-documented that sleep disruption caused by obstructive sleep apnea could be exacerbated by chronic pain, medications, anxiety, and increased weight.  He noted that the Veteran had no reported sleep difficulties or weight-related health problems prior to enlisting in the Navy in June 1996.  He also provided the following opinion:

It is my professional opinion that [the Veteran's] severe obstructive Sleep Apnea can be tied directly to his time in service for two reasons[:]

First[,] it has been well-documented in the medical profession-medical journals, articles, textbooks, etc.-that obstructive Sleep Apnea, a sleep disorder in which breathing is briefly and repeatedly interrupted during sleep, is positively linked with both allergic and non-allergic rhinitis.  [The Veteran] suffers from both types of rhinitis, and I believe this is a strong contributing cause of his obstructive Sleep Apnea.

Additionally, his Sleep Apnea can also be tied to his service-connected back, shoulder, and knee problems and 1) his inability to properly exercise due to these conditions i[s] the direct cause of his weight gain, and 2) the prescribed medication for these disabilities are known to exacerbate the symptoms of Sleep Apnea.  

When you combine [the Veteran's] rhinitis with the weight gain and medication required for his physical injuries, it becomes readily apparent that [the Veteran's] service-connected disabilities are the root cause of, and are directly linked to, his problems with Sleep Apnea.  It is my opinion as a medical professional that [the Veteran's] Sleep Apnea is MUCH more likely than not caused by his numerous service-connected disabilities.

The law is clear, pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim insofar as VA examiners have opined that the Veteran's sleep apnea is not related to his military service or a service-connected disability, the Board nevertheless finds that the evidence is in relative equipoise.  In that regard, the record includes several private medical opinions that support the Veteran's claim, including Dr. T. S.'s February 2016 opinion.  Dr. T.S. provided a thorough and detailed rationale and reviewed the service treatment records.  This evidence, along with the Veteran's competent and credible assertions as to the onset of his sleep apnea symptoms during service, is sufficient to place the relevant evidence in a state of equipoise as to whether the Veteran's sleep apnea is related to service and/or his service-connected disabilities.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for sleep apnea is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

Service connection for sleep apnea is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


